 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE SCOTT,                                  Case No.: 1:18-cv-01480 JLT (PC)

12                        Plaintiff,                         ORDER DENYING MOTION FOR
                                                             APPOINTMENT OF COUNSEL
13            v.
                                                             (Docs. 5, 8 )
14    D. ALBRIGHT, et al.,
15                        Defendants.
16
             The plaintiff has filed two motions seeking the appointment of counsel (Docs. 5, 8)
17
     Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
18
     113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent
19
     plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the
20
     Southern District of Iowa, 490 U.S. 296, 298 (1989). In exceptional circumstances the court may
21
     request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
22
     1525.
23
             Without a reasonable method of securing and compensating counsel, the court will seek
24
     volunteer counsel only in the most serious and exceptional cases. In determining whether
25
     Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of
26
     the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
27
     complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).
28


                                                         1
 1          In the present case, the court does not find the required exceptional circumstances. Even

 2   if the Court assumes that plaintiff is not well versed in the law and that he has made serious

 3   allegations which, if proved, would entitle him to relief, his case is not exceptional. This court is

 4   faced with similar cases daily. Further, at this stage in the proceedings, the Court cannot

 5   determine that the plaintiff is likely to succeed on the merits. Also, the record in this case

 6   demonstrates the plaintiff can adequately articulate his claims. Id.

 7          For the foregoing reasons, plaintiff’s motions for the appointment of counsel are

 8   DENIED, without prejudice.

 9
     IT IS SO ORDERED.
10

11      Dated:     October 30, 2018                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
